Citation Nr: 0318529	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  01-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1966 to October 
1969.  He has been awarded the Vietnam Service Medal and 
Vietnam Campaign Medal, but the dates of his service in the 
Republic of Vietnam have not been verified.

This appeal arises from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied entitlement to service 
connection for a skin disorder, to include presumptive 
service connection under the provisions of 38 U.S.C.A. § 1116 
(West 2002) and 38 C.F.R. § 3.307 (2002) due to exposure to 
toxic herbicides.  A hearing was held before a Veterans Law 
Judge (VLJ) of the Board of Veterans' Appeals (Board) sitting 
at the RO in July 2002.  Unfortunately, the VLJ that 
conducted this hearing in no longer in the employment of the 
Board.  The veteran was informed of this circumstance by 
letter of June 2003 and offered the opportunity to have 
another Board hearing before a current VLJ.  His response was 
received in early July 2003 that he did not wish to have 
another hearing.  Therefore, the Chairman of the Board has 
assigned the case to another VLJ for completion of appellate 
review.  See 38 U.S.C.A. § 7102(a), 7107(c); 38 C.F.R. 
§ 19.3(a), (b).


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2).  Consistent with the new duty-to-
assist regulations, after reviewing this case, the previous 
VLJ determined that development of the post-service medical 
records was required.  In response to this development, 
additional private treatment records were directly sent to 
the Board in February 2003.  The agency of original 
jurisdiction (that is, the RO) has not reviewed this evidence 
nor prepared a Supplemental Statement of the Case (SSOC) 
discussing this evidence.

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid because, in providing only 30 days for an appellant 
to respond to a notice from the Board that information or 
evidence is needed from the appellant, it violates the 
provision contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  Thus, in light 
of this new judicial precedent, the Board is compelled to 
remand the veteran's case to the RO in order to provide the 
veteran appropriate notice under 38 U.S.C.A. § 5103(a) and 
(b) and for issuance of a SSOC regarding all evidence 
received since the last issued Statement of the Case (SOC).  
Also in regard to the VCAA, the Board notes that in the SOC 
of November 2001, the RO cited to the old provisions of 
38 C.F.R. § 3.102 that require a well-grounded claim to be 
submitted prior to invoking VA's duty to assist.  Thus, the 
Board is unable to determine whether the RO has considered 
the provisions of the VCAA.  Such consideration should be 
given on remand.

In addition, the Board finds that its development letter to 
the veteran in December 2002 is inadequate.  A development 
memorandum from the previous VLJ dated in September 2002 
asked for preparation of a letter to the veteran that would 
request identification and signed release forms for all 
private medical treatment prior to July 1989.  (Treatment 
that the veteran had identified during testimony at his Board 
hearing in January 2001).  The letter of December 2002 
instead asked the veteran to identify and provide signed 
release forms for all private treatment since July 1989.  
Thus, the Board finds that further development is required to 
ensure compliance with the VLJ's instructions of September 
2002.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The veteran testified at his Board hearing that he had 
received treatment for his skin problems during his military 
service in Vietnam.  In September 2000, the RO requested the 
veteran's service medical records from the National Personnel 
Records Center (NPRC).  The NPRC responded in January 2001 
with the submission of the veteran's in-service immunization 
records and his separation examination report of September 
1969.  However, no entrance examination report, clinical 
records, or reports of medical history were included with 
this material.  The NPRC commented:

ALL MEDICAL RECORDS HAVE BEEN MAILED.  
DETAL RECORDS WERE MAILED TO YOUR OFFICE 
ON 09/17/1970.  (Sic.)

The Board finds this response ambiguous in that it is unclear 
whether the NPRC has determined that any other service 
medical records are now destroyed or unavailable, or that 
other service medical records have been previously sent to 
VA.  It appears that at least the veteran's dental records 
were sent to VA in September 1970; however, such records are 
not associated with the claims file.  In addition, the 
military immunization record indicates that the veteran 
voluntarily participated in a medical research project of a 
live adnovirus vaccine.  This notation indicates "permanent 
records of this study [are] retained at this activity..."  
Under the circumstances, the Board finds that the current 
record does not provide sufficient evidence to determine 
whether all available service medical records have been 
obtained.  See 38 U.S.C.A. § 5103(A)(b); 38 C.F.R. 
§ 3.159(c)(2).  On remand, the RO should seek clarification 
from the NPRC that all available records have been sent to 
VA, contact the U. S. Navy facility that conducted the 
adnovirus vaccine study and request any available service 
medical records, and it should conduct a search at its 
location for any service medical records received in 
September 1970.  Finally, VA has not confirmed the veteran's 
location and dates of active service in Vietnam.  Therefore, 
the RO should also request copies of the veteran's service 
personnel records.  

The lay evidence indicates that he veteran's skin disorder 
began during his military service and has continued to the 
present time.  However, the treatment records of recent years 
note that at least some of the skin symptoms are of a recent 
origin and that they may be linked to his current medication.  
There is no VA compensation examination of record that has 
reviewed the entire medical history and provided an opinion 
on the relationship of all current skin disorders and the 
circumstances of his military service.  See Wisch v. Brown, 8 
Vet. App. 139, 140 (1995) (VA's duty to assist may require a 
VA examination evaluating the veteran's service and medical 
history to determine whether an event in service could 
reasonably have caused a current disability.)  Such an 
examination and opinion should be obtained on remand.

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Contact the National Personnel 
Records Center (NPRC) and the U. S. Naval 
Hospital in Great Lakes, Illinois (60088) 
(or any other appropriate agency) and 
request copies of all available service 
medical records and service personnel 
records.  Inform the Naval Hospital that 
the veteran participated in medical 
research project "NO. MR 005.09-1203.17, 
LIVE ADNOVIRUS VACCINE STUDY."  If no 
service records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.  

3.  The RO should search at its location 
for all service medical records that it 
received from the NPRC in September 1970.  
Any records found should be incorporated 
into the claims file.

4.  Request that the veteran submit 
legible copies of any service medical and 
service personnel records in his 
possession.  In addition, ask the 
appellant to identify all VA and non-VA 
healthcare providers that have treated 
him for his skin disorder prior to July 
1989.  He should also be asked to 
identify all healthcare providers that 
have treated his skin disorder since 
February 2003.  Specifically request the 
appropriate signed release forms in order 
to obtain records in the possession of 
the private physicians/facilities, to 
include a Dr. Ravine and a Dr. Bishop.  
Make arrangements to obtain these and all 
other identified treatment records.  

5.  Obtain the veteran's medical records 
from the VA Medical Center in Marion, 
Illinois, for all treatment of a skin 
disorder dated from 2000 to the present 
time.  

6.  After the above development has been 
completed and all available records have 
been received and associated with the 
claims file, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a dermatology 
examination.  Send the claims folder to 
the examiner for review.  Please provide 
the examiner with the following 
instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  
The veteran has testified that his 
current skin disorder began during his 
military service in Vietnam.  He has 
indicated that he was exposed to toxic 
herbicides during his Vietnam service.  
The veteran claimed that his skin 
disorder started on his feet and spread, 
over time, to other areas of his body.  
Both a friend and his spouse who knew him 
prior to and after his military service 
have corroborated this symptomatology and 
medical history.  Service medical records 
reveal that the veteran voluntarily 
participated in a medical research 
project of a live adnovirus vaccine.  No 
physical or psychological reactions were 
noted.  His military separation 
examination of September 1969 found his 
skin to be normal.  Private treatment 
records starting in 1989 noted diagnoses 
for folliculitis, cellulitis, xerosis, 
tinea pedis, and lichen planus.  An 
outpatient record of October 1995 noted a 
history of rashes of two months duration 
and indicated an opinion that the 
veteran's use of Isoptin had caused his 
lichen planus.  Fungal cultures taken in 
December 1999 were positive on the right 
foot.  A VA "Agent Orange" examination 
of August 2000 noted a diagnosis of 
lichen planus.  A VA dermatology 
consultation of January 2001 diagnosed 
plantar keratoderma, Becker's nevus of 
the upper left arm, and lichen planus on 
the hands.  This examiner indicated that 
the nevus was not the result of exposure 
to Agent Orange.
After a review of the medical evidence in 
the claims file (to include any obtained 
since the date of this remand), the 
examiner should answer the following 
questions.  Provide an opinion as to the 
existence, date of onset, and etiology of 
any/all current skin disorders.  
Specifically:
a.  Does the veteran currently 
suffer with any type of skin 
disorder?  If so, please provide all 
appropriate diagnoses.
b.  If so, is it at least as likely 
as not that any current skin 
disorder had its onset during active 
service or is related to any in-
service disease or injury, including 
exposure to Agent Orange? 

7.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  

8.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto.  The SSOC must 
consider all evidence received since the 
issuance of the November 2001 SOC and 
include citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




